Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-8, 11-15 and 18-20 allowed.
3.	The following is an examiner’s statement of reasons for allowance: The present invention is directed to a security system. Each independent has uniquely distinct feature “activate the security subsystem in response to satisfying the quiescence model, determine the occupant activity satisfying an exit model in response to current dress of the occupant conforming to dress data and location of occupant being within a proximity threshold to an exit, determine the occupant has an exit permission which specifies a time the occupant is permitted and whether the occupant is an adult or a teenager” and “deactivate the security subsystem in response to both satisfying the exit model and the occupant having exit permission” in combination with the manner claimed.  The closed prior art(s) Mahar et al. [US 2016/0234034] discloses a security system which programmed to activate and deactivate accordingly to the occupant activity models.  Child et al. [US 10,645,772] discloses an identify-based environment adjusting techniques, which includes a feature of adjusting the lighting performing in response to the detection of occupant customarily leaves home for work and detected object (e.g. a brief case, a lunch box, attire and uniform) indicative that the occupant is going to leave the house for work.  However, Mahar and Child are not disclose the specific of exit model and exit permission as described above.  The prior arts disclose similarly to the invention; accept for the distinction features above.  Therefore, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON M TANG whose telephone number is (571)272-2962.  The examiner can normally be reached on Monday-Friday 9:45-6:15 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SON M TANG/Examiner, Art Unit 2685                                                                                                                                                                                                        
/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685